DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 11/03/2022 is acknowledged.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2022. The requirement is made FINAL.

Response to Amendment
The amendment filed on 11/03/2022 has been entered. Claims 1-9, 11-15, and 18-20 remain pending in the application. Claims 10, 16-17 are cancelled. Claims 21-23 are new. Applicant’s amendments to the Specification have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 08/03/2022. 

Response to Arguments
Applicant's arguments filed on 11/03/2022  have been fully considered but they are not persuasive.
Regarding Applicant’s arguments with respect to claims 1, 18, and 20 wherein “…Holzer does not teach, suggest, or disclose a U-shaped portion, two spaced-apart prongs, and two anchors…”, examiner contends that the “U-shaped portion” is an amended limitation which was not considered in the rejections of claims 1, 18, and 20 in the nonfinal office action. Rejections of these amended claims are presented below.
Regarding Applicant’s arguments with respect to claims 1, 18, and 20 wherein “…Applicant notes that claims 1, 18, and 20 would not have been rendered obvious over Holzer in view of U.S. Patent No. 4,660,310 ("Farmer")… Holzer does not disclose a base portion that comprises a U-shaped portion, two prongs, and two anchors. Farmer fails to overcome the deficiencies of Holzer. The Office Action indicates that it would have been obvious to one of ordinary skill in the art to incorporate the U-shaped portion of the Farmer sign into the single-pronged marker of Holzer. However, such a modification would not have been obvious because making such a modification would go against the teachings of Holzer and result in a product that would fail to accomplished the intended purposes of Holzer… there would be no way to bend the top of a prong back onto itself to form an upper tongue… A person of ordinary skill in the art would not have been motivated to complicate a manufacturing process when the end result would not provide an appreciable improvement…”, examiner contends that modifying Holzer in view of Farmer does not teach away from the teachings of Holzer. Creating a U-shaped portion top connect two of Holzer’s plant identification holder, as stated in the nonfinal rejection, would not have complicated the manufacturing process to one of ordinary skill in the art. Additionally, having two holders connected together by a U-shaped portion would not fail to accomplish Holzer’s intended purposes of providing a plant identification holder; instead, it will allow the identification holder to be more stable, as stated in the nonfinal rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-13, 15, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer (US 2052030 A) in view of Farmer (US 4660310 A).

    PNG
    media_image1.png
    1290
    692
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    637
    490
    media_image2.png
    Greyscale

Claim 1, Holzer teaches a plant identification holder (ref. 10), comprising:
a base portion (see annotated Fig. 1), comprising a sign-retention receptacle configured to selectively retain a plant identification sign (annotated Fig. 1 shows a sign retention receptacle, which is between tabs 12 and 14, is part of the base portion configured to retain a plant identification sign); and
an anchor portion (see annotated Fig. 1), comprising [an] anchor coupled to and extending from the base portion (the anchor shown in annotated Fig. 1 is coupled to and extending from the base portion).
While Holzer teaches that the base portion comprises a prong (see annotated Fig. 1 and 2) having a top tab (ref. 14) and a bottom tab (ref. 12) formed thereon, Holzer fails to explicitly disclose (1) a U-shaped portion and two prongs having a top tab and a bottom tab each and (2) that the anchor portion comprises two anchors. 

    PNG
    media_image3.png
    1361
    626
    media_image3.png
    Greyscale

Farmer teaches a sign holder (ref. 18) comprising a base portion having a sign-retention receptacle and an anchor portion(see annotated Fig. 3); wherein the base portion comprises (1) a U-shaped portion comprising two spaced-apart prongs (see annotated Fig. 3); and the anchor portion (2) comprising two anchors coupled to and extending from the base portion (see annotated Fig. 3).
Holzer and Farmer are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. sign holder. With regard to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzer’s plant identification holder (ref. 10) to incorporate the teachings of Farmer to make the plant identification holder (Holzer, ref. 10) have a U-shaped portion connecting two prongs (see Farmer annotated Fig. 3); particularly, the U-shaped portion as taught by Farmer will connect two holders as taught by Holzer. The motivation would have been because having two prongs allows for a more stable sign holder.
With regard to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzer’s plant identification holder (ref. 10) to incorporate the teachings of Farmer to make the plant identification holder (Holzer, ref. 10) have two anchors (see Farmer annotated Fig. 3); particularly, the two anchors will just be Holzer’s anchors extending from the two prongs connected by the U-shaped portion as taught by Farmer. The motivation would have been because having two anchors allows for the holder to be more securely anchored into the ground.
Holzer as modified by Farmer (i.e. two of Holzer’s plant identification holder 10 connected by Farmer’s U-shaped portion) teaches the plant identification holder (Holzer: ref. 10) comprising two top tabs, each formed in a corresponding one of the two spaced-apart prongs, and two bottom tabs, each formed in a corresponding one of the two spaced-apart prongs (two of Holzer’s holder 10 connected together will comprise two top tabs 14 and two bottom tabs 12).
Claim 2, Holzer as modified teaches wherein: the sign-retention receptacle is defined by and between the two top tabs and the one two bottom tabs (Holzer’s two connected holders 10, connected by a U-shaped portion as taught by Farmer, will define a sign-retention receptacle defined by the two top and two bottom tabs); 
the two top tabs defines a top slot (two of Holzer’s top tab 14 defines a top slot; the slot is shown in Fig. 2) and the two bottom tabs defines a bottom slot (two of Holzer’s bottom tab 12 defines a bottom slot; the slot is shown in Fig. 2); and
the top slot and the bottom slot are configured to retain and secure corresponding portions of the plant identification sign (Fig. 1 and 2 show the top and bottom slots are configured to retain a plant identification sign).
Claim 3, Holzer as modified teaches wherein: the at least one two top tabs extends downwardly toward the at least one two bottom tabs (Holzer’s Fig. 2 shows top tab 14 extends downwardly toward the bottom tab 12; the second top tab is the same as the first top tab); and the at least one two bottom tabs extends upwardly toward the at least one two top tabs (Fig. 2 shows bottom tab 12 extends downwardly toward the top tab 14; the second bottom tab is the same as the first bottom tab).
Claim 4, Holzer as modified teaches wherein: each one of the two top tabs and the bottom tabs extends outwardly away from the a corresponding one of the two prongs (annotated Fig. 2 shows the top tab 14 and bottom tab 12 extend outwardly away from the prong; the second prong is the same as the first prong).
Claim 8, Holzer as modified teaches wherein each one of the top slot and the bottom slot extends in a direction parallel to a thickness of the plant identification holder (annotated Fig. 1 and 2 show that the top slot 14 and bottom slot 12 extend in a direction parallel to the thickness of the plant identification holder).
Claim 9, Holzer as modified teaches wherein the sign-retention receptacle comprises first and second open ends, which are opposite each other, and an open front side (the first open end and open front side of the receptacle is shown on annotated Fig. 1; the second open end will be on the same end indicated in annotated Fig 1 but on the second prong that is attached via a U-shaped portion [as taught by Farmer] to the first prong).
Claim 11, Holzer as modified teaches wherein the base portion and the anchor portion are co-planar (annotated Fig. 1 shows the base portion and the anchor portion are co-planar).
Claim 12, Holzer as modified fails to explicitly teach a one-piece monolithic and seamless construction. However, the court has held that the use of a one piece construction instead of the structure disclosed by Holzer as modified by Farmer would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See also MPEP § 2144.04. The motivation to make the holder in a one-piece monolithic and seamless construction a would have been because it is more time efficient, especially when mass-producing the holder.
Claim 13, Holzer teaches wherein the base portion and the anchor portion are made of a metallic material (col. 1, lines 26-33).
Claim 15, Holzer as modified teaches wherein the sign-retention receptacle is configured to slidably receive and retain the plant identification sign (Fig. 1 and 2 show that Holzer’s sign-retention receptacle is capable of slidably receiving and retaining a plant identification sign).
Claim 18, Holzer teaches a method for identifying at least one plant (Fig. 1 and 2 show a plant identification system that identifies at least one plant), comprising steps of:
matching a plant identification sign with a corresponding plant (Fig. 1 and 2 show a plant identification sign 13 that can have a label identifying a corresponding plant);
inserting the plant identification sign into a sign-retention receptacle of a base portion of a plant identification holder (col. 2, lines 21-29, discloses that the plant identification sign is inserted into a sign-retention receptacle, which is between tabs 12 and 14 of a base portion of plant identification holder 10; see annotated Fig. 1 and 2); and 
inserting [an] anchor of the plant identification holder into soil proximate the corresponding plant (col. 1, lines 1-7, discloses this plant identification system is used in gardens, which means the plant identification holder is inserted into soil, via an anchor, near the corresponding plant, like any conventional plant identifying marker/label; see annotated Fig. 1 for the anchor), wherein the anchor is coupled to and extends from the base portion of the plant identification holder (annotated Fig. 1 shows the anchor is coupled to and extends from the base of the plant identification holder 10).
While Holzer teaches that the base portion comprises a prong (see annotated Fig. 1 and 2) having a top tab (ref. 14) and a bottom tab (ref. 12) formed thereon, Holzer fails to explicitly disclose (1) a U-shaped portion and two prongs having a top tab and a bottom tab each and (2) that the anchor portion comprises two anchors. 
Farmer teaches a sign holder (ref. 18) comprising a base portion having a sign-retention receptacle and an anchor portion(see annotated Fig. 3); wherein (1) the base portion comprises a U-shaped portion comprising two spaced-apart prongs (see annotated Fig. 3); and the anchor portion (2) comprising two anchors coupled to and extending from the base portion (see annotated Fig. 3).
With regard to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzer’s plant identification holder (ref. 10) to incorporate the teachings of Farmer to make the plant identification holder (Holzer, ref. 10) have a U-shaped portion connecting two prongs (see Farmer annotated Fig. 3); particularly, the U-shaped portion as taught by Farmer will connect two holders as taught by Holzer. The motivation would be the same as that of claim 1 above.
With regard to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzer’s plant identification holder (ref. 10) to incorporate the teachings of Farmer to make the plant identification holder (Holzer, ref. 10) have two anchors (see Farmer annotated Fig. 3); particularly, the two anchors will just be Holzer’s anchors extending from the two prongs connected by the U-shaped portion as taught by Farmer. The motivation would be the same as that of claim 1 above.
Holzer as modified by Farmer (i.e. two of Holzer’s plant identification holder 10 connected by Farmer’s U-shaped portion) teaches two top tabs, each formed in a corresponding one of the two spaced-apart prongs, and two bottom tabs, each formed in a corresponding one of the two spaced-apart prongs (two of Holzer’s holder 10 connected together will comprise two top tabs 14 and two bottom tabs 12); and two anchors are coupled to and extends from the base portion of the plant identification holder (two of Holzer’s holder 10 connected together will comprise two anchors).
Holzer as modified also teaches the step of inserting two anchors of the plant identification holder into soil proximate the corresponding plant (Col. 1, lines 1-7, discloses this plant identification system is used in gardens, which means the plant identification holder is inserted into soil, via an anchor, near the corresponding plant, like any conventional plant identifying marker/label; see annotated Fig. 1 for the anchor. Two of Holzer’s holder 10 connected together will comprise two anchors that are inserted into soil).
Claim 19, Holzer as modified teaches a wherein the step of inserting the plant identification sign into the sign-retention receptacle of the plant identification holder comprises sliding the plant identification sign into the sign-retention receptacle (Col. 2, lines 21-29. Note: The Examiner has interpreted the  term “sliding” to mean “to cause to glide or slip” [https://www.merriam-webster.com/dictionary/sliding]).
Claim 20, Holzer teaches a system for identifying at least one plant (Fig. 1 and 2 show a plant identification system), comprising: 
at least one plant identification holder (ref. 10), comprising:
a base portion (see annotated Fig. 1), comprising a sign-retention receptacle configured to receive and secure a plant identification sign such that the plant identification sign is selectively removable from the sign-retention receptacle (Annotated Fig. 1 shows a sign retention receptacle, which is between tabs 12 and 14, is part of the base portion configured to receive and secure a plant identification sign. Col. 2, lines 29-34 states the sign is removable); and
an anchor portion (see annotated Fig. 1), comprising [an] anchor coupled to and extending from the base portion (the anchor shown in annotated Fig. 1 is coupled to and extending from the base portion), wherein the anchor is configured to penetrate and anchor the base portion to ground (Holzer’s anchor is able to penetrate and anchor the base to the ground); and
a plant identification sign (ref. 13), secured within the sign-retention receptacle and identifying a type of the at least one plant (Fig. 1 and show the plant identification sign 13 is secured within the sign-retention receptacle and able to identify at least one plant).
While Holzer teaches that the base portion comprises a prong (see annotated Fig. 1 and 2) having a top tab (ref. 14) and a bottom tab (ref. 12) formed thereon, Holzer fails to explicitly disclose (1) a U-shaped portion and two prongs having a top tab and a bottom tab each and (2) that the anchor portion comprises two anchors. 
Farmer teaches a sign holder (ref. 18) comprising a base portion having a sign-retention receptacle and an anchor portion(see annotated Fig. 3); wherein the base portion comprises (1) a U-shaped portion comprising two spaced-apart prongs (see annotated Fig. 3); and the anchor portion (2) comprising two anchors coupled to and extending from the base portion (see annotated Fig. 3).
With regard to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzer’s plant identification holder (ref. 10) to incorporate the teachings of Farmer to make the plant identification holder (Holzer, ref. 10) have a U-shaped portion connecting two prongs (see Farmer annotated Fig. 3); particularly, the U-shaped portion as taught by Farmer will connect two holders as taught by Holzer. The motivation would be the same as that of claim 1 above.
With regard to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzer’s plant identification holder (ref. 10) to incorporate the teachings of Farmer to make the plant identification holder (Holzer, ref. 10) have two anchors (see Farmer annotated Fig. 3); particularly, the two anchors will just be Holzer’s anchors extending from the two prongs connected by the U-shaped portion as taught by Farmer. The motivation would be the same as that of claim 1 above.
Holzer as modified by Farmer (i.e. two of Holzer’s plant identification holder 10 connected by Farmer’s U-shaped portion) teaches the plant identification holder (Holzer: ref. 10) comprising two top tabs, each formed in a corresponding one of the two spaced-apart prongs, and two bottom tabs, each formed in a corresponding one of the two spaced-apart prongs (two of Holzer’s holder 10 connected together will comprise two top tabs 14 and two bottom tabs 12).
Claim 21, Holzer as modified teaches wherein each one of the two top tabs and each one of the bottom tabs extends outwardly away from the a corresponding one of the two prongs (annotated Fig. 2 shows the top tab 14 and bottom tab 12 extend outwardly away from the prong; the second prong is the same as the first prong).
Claim 23, Holzer as modified teaches wherein the width is constant at the U-shaped portion of the plant identification holder (Farmer: annotated Fig. 3 shows the width of the U-shaped portion is constant).

Claim(s) 5-7, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer (US 2052030 A) in view of Farmer (US 4660310 A) and further in view of Overdevest et al. (US 6729059 B1).

    PNG
    media_image4.png
    1148
    1016
    media_image4.png
    Greyscale

Claim 5, Holzer as modified teaches wherein: the prongs and the two anchors are elongated along a length of the plant identification holder (see Holzer’s annotated Fig. 1; the second prong and anchor are the same as the first prong and anchor);
each one of the twos top tab and the two bottom tabs extend outwardly away from the corresponding one of the two prongs in a direction parallel to a width of the plant identification holder (Holzer’s top tab 14 and bottom tab 12 extend outwardly away from the prong in a direction parallel to a width of the holder; see annotated Fig. 2. The second top tab and bottom tab are the same as the first top and bottom tabs);
the width of the plant identification holder is perpendicular to the length of the plant identification holder (see annotated Fig. 2); 
the width of the plant identification holder is less than the length of the plant identification holder (see annotated Fig. 2);
a thickness of the plant identification holder is perpendicular to the length and the width of the plant identification holder (see annotated Fig. 1 and 2).
Holzer as modified fails to explicitly disclose that the thickness of the plant identification holder is less than the width of the plant identification holder. However, Overdevest teaches a plant identification holder (ref. 12) having a base portion comprising a prong and a tab (see also annotated Fig. 4), an anchor portion comprising an anchor (see annotated Fig. 4), with the tab (ref. 24) extending outwardly away from the prong in a direction parallel to a width of the holder (see annotated Fig. 4), and wherein the thickness of the plant identification holder is less than the width of the plant identification holder (see annotated Fig. 4).
Holzer, Farmer, and Overdevest are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. sign holder. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Holzer’s plant identification holder (two of Holzer’s identification holder 10 connected together by a U-shaped portion as taught by Farmer) to incorporate the teachings of Overdevest to make the width of the plant identification holder greater than the thickness of the plant identification holder (see Overdevest annotated Fig. 4). The motivation would have been because this is more aesthetically pleasing.
Claim 6, Holzer as modified teaches wherein the width of each one of the two anchors is greater than the width of each one of the two prongs of the base portion (see Overdevest annotated Fig. 4).
Claim 7, Holzer as modified teaches wherein: the top slot is defined between the two top tabs and the prongs (Holzer’s two prongs, connected together, and the two top tabs 14 define the top slot); and the bottom slot is defined between the two bottom tabs and the prongs (Holzer’s two prongs, connected together, and the two bottom tabs 12 define the bottom slot). 
Claim 14 (as best understood), Holzer as modified fails to explicitly disclose that the anchor comprises a pointed end portion.  However, Overdevest teaches wherein the anchor comprises a pointed end portion (annotated Fig. 4 shows the anchor comprises a pointed end portion 38).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Holzer’s plant identification holder (two of Holzer’s identification holder 10 connected together by a U-shaped portion as taught by Farmer) to incorporate the teachings of Overdevest to make the anchor (see Holzer’s anchor in annotated Fig. 1) comprise a pointed end (Overdevest, ref. 38). The motivation would have been because this allows the plant identification holder to be “easily inserted into the soil of a potted plant or the ground” (Overdevest, col. 3, lines 8-12).
Claim 22, Holzer as modified fails to explicitly disclose that the width of the two prongs and two anchors increases in a direction away from the U-shaped portion. However, Overdevest teaches wherein the width of the prong and anchor increases in a direction away from the U-shaped portion (see annotated Fig. 4).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Holzer’s plant identification holder (two of Holzer’s identification holder 10 connected together by a U-shaped portion as taught by Farmer) to incorporate the teachings of Overdevest to make the width of the two prongs and two anchors increase in a direction away from the U-shaped portion (Overdevest, annotated Fig. 4). The motivation would have been because this allows for a more stable holder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Webster (US 2048906 A) teaches a plant identification holder comprising a base portion having a U-shaped portion and two prongs and an anchor portion having two anchors. However, the holder only has one top tab and one bottom tab.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/Muhammad Ijaz/Primary Examiner, Art Unit 3631